Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00487-CV

                                     IN RE Samantha Renee VEGA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 26, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On July 17, 2018, relator filed a petition for writ of mandamus and a motion for emergency

relief, which we denied. After considering the petition, rulings made by the trial court at a

subsequent hearing, and briefing filed by relator after the hearing, this court concludes relator is

not entitled to the relief sought because the petition for writ of mandamus is moot. Accordingly,

the petition for writ of mandamus is dismissed as moot. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CI-12371, styled In the Matter of the Marriage of Christopher Post
and Samantha Renee Vega, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Norma
Gonzales presiding.